Title: From Thomas Jefferson to Abiel Holmes, 9 March 1806
From: Jefferson, Thomas
To: Holmes, Abiel


                        
                            Sir
                            
                            Washington Mar. 9. 06.
                        
                        I recieved a few days ago the 1st. vol. of your American annals, for which I pray you to accept my thanks. it
                            will be a valuable repertory of our history, & especially to those whose occupations give them occasion for works which
                            condense much fact in the smallest space possible. I percieve from your plan that the Memoires de l’Amerique in 4. vols.
                            4to. would be of primary importance. no work extant is so complete as to French materials of American history. I think mr
                            Adams, our late President, must have the work. I presume no person who has been to Europe in a diplomatic character can
                            have failed to procure it. should he not possess it, & no easier access to it be within your reach, I will on my first
                            visit to Monticello, send my copy from thence to Richmond, from whence I believe vessels sometimes go to Boston, to be
                            used during your convenience. when you come to the period (May 10. 1773) at which the ‘American & British
                            Chronicle’ begins I will send you my copy by post. I do not propose it now, because it is a manual to which I am
                            constantly turning. wishing you a success in your undertaking equal to it’s merit, I pray you to accept my salutations
                            & assurances of great respect.
                        
                            Th: Jefferson
                            
                        
                    